Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The abstract of the disclosure is objected to because in line 5, “the scent discharge port” lacks singular antecedent basis. Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 21-40 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 21, lines 5-6, “between the interior space and environment” is ungrammatical and indefinite as to what “environment” is being referenced. See claim 36, line 8 and claim 39, lines 5-6 for the same indefiniteness. Such also renders the meaning of “the environment” employed subsequent to the independent claims also indefinite.  In line 8, “the scent discharge port” lacks singular antecedent basis from claim 1, line 5. 
In claim 25, line 3, “the botanical sample” lacks antecedent basis or is inconsistent with claim 21, line 1. See claim 27, line 2, and claim 33, lines 2 and 3 for the same indefiniteness. 
	In claim 37, “the side wall” is inconsistent with the earlier defined --sidewall--. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 28-30 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005-65. Disclosed is a display container (2-4) enclosing an interior space for storing a  botanical specimen, comprising a container body (3) enclosing an interior space for storing the botanical specimen and scented air having a scent of the botanical specimen, the container body having a top wall (7 or including 7) and a sidewall (at 3 and/or at 6) at least a portion (3) of the container body being transparent for viewing of the botanical specimen, at least one scent discharge port (5b) passing through the container body between the interior space and the outer environment, and an air pump (5a) coupled to the container body, the air pump having an air chamber in fluid communication with the at least one scent discharge port through the interior space,  the air chamber collapsible to urge discharge of the scented air from the interior space the environment through the at least one scent discharge port.  
As to claims 22 and 40, wherein the air pump (5a) has a pump body movable relative to the interior space and the at least one scent discharge port for collapsing the air chamber. 
As to claim 23, the at least one scent discharge port (5b) is fixed in position relative to the interior space. 
As to claim 24, the at least one scent discharge port (5b) passes vertically through a wall of the container body for directing the scented air upwardly when discharged. 
As to claims 25 and 39, the container body (3) has the top wall (top and sides of 7) bounding the interior space from above when the container is upright, and at least a portion of the top wall and sidewall is transparent.  
As to claim 26, the at least one scent discharge port (5b) passes through the container top wall (7).
As to claims 28 and 38, the top of the top wall (7) lies in a generally horizontal plane when the container is upright. 
As to claim 29, the container body has a sidewall and the air pump (5a) is mounted (where 3 joins 6) to the container sidewall.
As to claim 30, the air pump (5a) is manually depressible by an operator’s hand for discharging the scented air. 
As to claim 37, the sidewall (3 and/or 6) is generally perpendicular to the top wall (top of 7). 
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005-65 in view of Smith et al. (10,384,834)(based on its prior publication date of July 6, 2017). JP2005-65 does not disclose a mounting spike as a mounting projection sample retainer in the container to serve as a specimen retainer. However, Smith et al. disclose a similar display container for a botanical specimen including a mounting spike (55) in the container to serve as a specimen retainer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container of JP2005-65 with a mounting spike in the manner of Smith et al. as   claimed, as such a modification would predictably mount the botanical specimen in a fixed position within the container. 

Claims 27, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005-65 in view of Smith et al. (10,384,834)(based on its prior publication date of July 6, 2017). JP2005-65 does not disclose an integrated lens provided in the container body. However, Smith et al. disclose a similar display container for a botanical specimen including an integrated lens (100) provided in the container body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container of JP2005-65 with an integrated lens in the manner of Smith et al. as claimed, as such a modification would predictably facilitate close viewing of the botanical specimen. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over JP2005-65. To provide multiple scent discharge ports would comprise a mere duplication of existing structure, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26 and 28-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 6, 7, 6 and 7, 7, 5, 1, 11, 1, 9, 10, 9 and 11, 7, 5 and 7, 5 and 7, 1, and 1, respectively, of U.S. Patent No. 11,235,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the scope of the previously patented claims.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7 and 11 of U.S. Patent No. 11,235,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the scope of the previously patented claims.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                               	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG